Citation Nr: 1448951	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increased initial ratings for right knee instability, not separately rated prior to July 3, 2008, rated 10 percent disabling as of July 3, 2008, and rated 20 percent as of December 10, 2012.

2.  Entitlement to increased initial ratings for right knee limitation of motion rated 0 percent prior to December 10, 2007, and rated 10 percent as of December 10, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing is of record.

The Board remanded the Veteran's claims for additional development in July 2010, June 2012, and December 2013.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has also received temporary total ratings of 100 percent from December 18, 2009, to January 31, 2010, and from July 1, 2011, to October 31, 2011, based upon surgical or other treatment necessitating convalescence for the service connected right knee disability.  Otherwise, the 10 percent rating assigned as of December 10, 2007 has been in effect for right knee instability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Prior to July 3, 2008, the objective medical evidence did not show that the Veteran had mild right knee instability such that a separate compensable rating was warranted.

2.  From July 3, 2008, to December 10, 2012, the objective medical evidence of record shows the Veteran's right knee instability to was no more than slight.

3.  As of December 10, 2012, the objective medical evidence of record does not show that the Veteran's right knee instability is no more than moderate.

4.  Prior to December 10, 2007, the objective medical evidence of record showed that the Veteran's right knee had limitation of movement due to painful motion.  

5.  As of December 10, 2007, the objective medical evidence of record did not show the Veteran's right knee was limited to flexion of 45 degrees or extension of 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 3, 2008, the criteria for a compensable rating for right knee instability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

2.  From July 3, 2008, to December 10, 2012, the criteria for a rating in excess of 10 percent for right knee instability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

3.  As of December 10, 2012, the criteria for a rating in excess of 20 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

4.  Prior to December 10, 2007, the criteria for a rating of 10 percent, but not higher, for right knee limitation of flexion were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2013).

5.  As of December 10, 2007, the criteria for a rating in excess of 10 percent for right knee limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters sent in July 2005, March 2006, June 2008, and July 2012. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that occurred in August 2005, July 2008, August 2009, August 2010, December 2012, and June 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's service-connected right knee disability, noted as right knee arthrotomy with ACL replacement and meniscal repair, has been rated 10 percent for instability from July 3, 2008 to December 10, 2012, and 20 percent beginning on December 10, 2012 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  The Veteran's service connected right knee disability has also been rated 0 percent for limited motion with arthritis from July 13, 2005, to December 10, 2007, and 10 percent as of December 10, 2007 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code5010-5260 (2013).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The knee is a major joint.  38 C.F.R. § 4.45 (2013).

Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum scheduler rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Under Diagnostic Code 5261, a 0 percent rating is warranted for limitation of extension to 5 degrees.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating is warranted for limitation of extension to 15 degrees.  A 30 percent rating is warranted for limitation of extension to 20 degrees.  A 40 percent rating is warranted for limitation of extension to 30 degrees.  A 50 percent rating is warranted for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). The use of descriptive terminology such as slight or severe by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011).   However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

An August 2005 VA examination report shows that the Veteran underwent a right knee arthrotomy with an ACL replacement, and a meniscal repair while on active duty and stationed in Germany.  He reported that he experienced daily knee pain and that his knee subluxed with twisting motions.  The Veteran reported that he was unable to run or play sports but could climb two to three flights of stairs.  He also reported that he avoided ladders due to instability of the knee.  The VA examiner reported that the Veteran was able to conduct squats without difficulty and that the Veteran did not use any assistive devices for ambulation.  The Veteran was able to flex his knee to 140 degrees and extend to 0 degrees.  The VA examiner reported no crepitus, no effusion, and no patellar compression tenderness.  The medial and lateral collateral ligaments were noted as stable.  Lachmans and McMurrays test were noted as negative.  The VA examiner diagnosed status post right knee arthrotomy with anterior cruciate ligament replacement and meniscal repair, with residual scaring.  The examiner noted that the Veteran did not display any pain, fatigue, weakness, or incoordination on repetitive use testing on the knee.  While the Veteran did report that he was unable to perform twisting motions with his knee, the examiner reported that contention could not be verified.  

A December 2007 private treatment note from Dr. M.P., shows that the Veteran reported that his right knee dislocated every time the weather got cold.  Physical examination revealed mild medial swelling, tender medial and lateral joint line, and a decreased range of motion with flexion.  Dr. M.P. reported that the Veteran had a negative Lachmans and negative Steimans test.  X-rays showed that the Veteran's right knee had joint effusion and multiple ossicles projecting in the femorotibial joint space consistent with loose bodies.

A February 2008 private treatment note shows that the Veteran underwent a right knee arthroscopy, partial knee meniscectomy, and open removal of a stable proximal tibia from a previous ACL reconstruction.

A July 2008 VA examination report shows that the Veteran had undergone an inpatient surgery for the right knee.  The procedure was a right knee arthroscopy partial knee meniscectomy and open removal of the staples from a previous in-service knee reconstruction.  The Veteran still reported knee stiffness in the morning and pain with weather changes.  The Veteran reported that he was able to stand for a few minutes at a time and was able to function in his usual occupation.  He reported that he could walk for half mile before needing rest and could lift 50 pounds.  The Veteran denied impaired endurance, fatigability, or incoordination.  He reported that his knee had no instability but that it did feel unstable at times.  Physical examination showed no swelling.  Tenderness was noted along the medial joint line on patellofemoral compression.  The Veteran's knee showed a negative drawer sign and a negative Lachman sign.  Mild instability on mediolateral stress was noted.  The VA examiner noted that there was clicking on active and passive range of motion.  The Veteran was able to flex his knee without pain to 110 degrees with pain noted at the end of the motion following three repetitions.  The VA examiner reported that after repetitive testing the Veteran displayed no additional loss of range of motion, or painful motion, weakness, impaired endurance, incoordination, or instability.  

A February 2009 VA treatment record notes that the Veteran underwent right knee arthroscopy to remove loose bodies.

An August 2009 VA examination report shows that the Veteran continued to have a painful right knee after a February 2008 surgery.  He reported stiffness in the mornings and increased pain when the weather changes.  He also reported that going up and down stairs was uncomfortable.  The Veteran reported instances of his right knee locking up or buckling.  He reported that his knee popped out four to five times per week and that usually the knee just popped back in, but sometimes he had to manually push the knee back into place.  He reported pain when standing more than 15 to 20 minutes, and walking more than a half mile.  Stiffness was also reported if the Veteran had to sit for a long period of time.  Physical examination revealed that the Veteran walked with a slight limp favoring his right knee.  Tenderness was noted in the medial joint line of the right knee.  The VA examiner noted some mild crepitus.  Range of motion testing for the right knee showed extension limited to 5 degrees, and flexion to 135 degrees with pain at 135 degrees.  No evidence of instability was noted as the Veteran had a negative Lachman and negative McMurray test.  The Veteran was able to complete two squats and reported pain in his right knee after the second squat.  The examiner noted that the Veteran's flexion was limited to 130 degrees from 135 degrees on repetitive use testing.  The VA examiner reported that except for the limitation of flexion, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  X-rays of the right knee showed ossifications projected over the anterior aspect of the joint on the lateral view.  

A November 2009 VA treatment record shows that the Veteran's right knee was stable to valgus and varus examinations.  He had a positive anterior drawer test and Lachman test.  

A December 2009 VA treatment note shows that examination of the Veteran's right knee revealed a flexion of 5 to 90 degrees.  Medical personnel noted a small effusion with no signs of an infection.  The Veteran's knee was noted a stable as shown by a solid endpoint for the Lachman test.  It was also noted that the Veteran did not have any dislocation of the right knee but that it was possible that his symptoms represented a pivot shift which would be subluxation of the tibia.  Also noted was that the Veteran underwent an additional right knee arthroscopic surgery for a failed anterior cruciate ligament reconstruction with a cadaver ACL graft.  

An August 2010 VA examination report shows that the Veteran reported symptoms of pain, locking, stiffness, swelling, and instability, and that the symptoms were particularly severe after the knee popped out.  The Veteran reported that he could walk 30 minutes, stand 30 minutes, sit 30 minutes, and tried to avoid running.  He reported that stairs are OK but that he had to be careful.  Physical examination showed that the Veteran had a heightened degree of acute distress referable to the right knee with obvious sensitivity throughout the entire examination.  The Veteran was extremely tender to the very lightest touch about his right knee and jumped with light pressure applied.  Lachmans was noted as negative and a pivot shift test was not possible due to the Veteran's guarding.  The Veteran also showed a negative McMurray test on medial and lateral joint lines.  Range of motion for flexion was noted to 105 degrees with pain at the end point.  No effusion in the right knee was noted.  The VA examiner noted that the Veteran breathed heavy during the examination and jumped as the knee was palpitated.  In the examiner's opinion the pain was subjectively out of proportion to the objective findings during the examination.  The VA examine noted that there was no additional loses of range of motion for the right knee due to painful motion, weakness, impaired endurance, incoordination or instability.  Also noted by the VA examiner was that there was no significant objective instability of the right knee.  

An August 2010 VA treatment report shows that an MRI of the Veteran's right knee indicated that the anterior cruciate ligament appeared to be detached at the tibia.  

A November 2010 VA treatment note reports that the Veteran underwent a stage 1 reconstruction of the right ACL.

An August 2011 note from Dr. H.H., reports that the Veteran underwent a revision of his recurrent right knee ACL tear with bone grafting of a tibal tunnel defect in July 2011.

A December 2012 VA examination report shows that the Veteran still had right knee pain.  He also reported stiffness after sitting for more than one hour.  He reported that he could stand for two hours but would then to need to take a break and sit.  He also reported that he could walk for two hours on level ground.  The Veteran did not use any assistive devices or braces for the right knee.  The Veteran reported a history of flare ups but did not report any change in range of motion during those episodes.  Range of motion was measured for flexion to 115 degrees with pain noted at 115 degrees.  Extension was noted to end at 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions with no loss of motion.  The VA examiner noted that the Veteran had functional loss of his right knee that manifested as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  No pain was noted on tenderness or pain to palpation for joint line or soft tissues of his right knee.  Joint stability testing showed a 2+ for the Lachmans test.  Posterior instability and medial-lateral instability was noted as normal.  No evidence of patellar-subluxation or dislocation was noted.  The VA examiner noted that the Veteran had meniscal condition which required two surgical procedures for his right knee.  The Veteran reported knee pain associated with the meniscal condition.  Imaging results showed that the Veteran had degenerative arthritis of the right knee with no evidence of patellar subluxation.  

A June 2014 VA examination report shows that the Veteran could walk up to two miles, stand for 30 minutes, ambulate two flights of stairs, and lift and carry 60 pounds across the room.  The Veteran took no prescription medicine and used ibuprofen infrequently.  He reported using a cane for stability occasionally in cold weather or when he felt his knee flare up.  The Veteran reported that flare-ups caused pain rated at a 5 out of 10 and he had flare-ups that caused pain rated at a 9 out of 10 about three days a week which improves with stretching and rest.  Range of motion was noted as right knee flexion to 120 degrees with pain noted at 120 degrees.  Right knee extension was noted to 0 degrees with no objective painful motion.  The Veteran was able to perform repetitive use testing with two repetitions with no loss of range of motion.  Functional loss was reported as less movement than normal and pain on movement.  Joint stability testing revealed a 2+ for the Lachmans test for his right knee.  Posterior instability and medial-lateral instability testing was normal.  The VA examiner found no evidence or history of patellar subluxation/dislocation.  Diagnostic testing show3e degenerative or traumatic arthritis of the right knee, but evidence of patellar subluxation was not shown.  The VA examiner provided an opinion that it was at least as likely as not that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Therefore, the VA examiner assigned an additional decrease in range of motion 10 degrees for right knee flexion due to pain on use or during flare-ups.  No change in extension occurred during flare ups. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a the assignment of a compensable rating for right knee instability prior to July 3, 2008.  

The August 2005 and December 2007 VA examination reports provide objective findings that Veteran's right knee showed no instability through physical examination.  Pursuant to the criteria for rating joint instability of the knee, the 0 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In order for the Veteran to meet the criteria for a separate compensable rating of 10 percent, his right knee would have to show slight instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Here, both the August 2005 and December 2007 VA examination reports shows that the Veteran was assessed with negative results for the Lachmans test, McMurrays test, and Steimans test.  While the Veteran reported instability, the VA examiners could not verify his complaints.  Therefore, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for an increased rating for knee instability under Diagnostic Code 5257, and a compensable rating is not warranted.  The Board finds that the objective medical evidence is more persuasive than the Veteran's contentions of instability because of the training of the examiners.  The Veteran is competent to report a feeling of instability, but the examiners have been trained to assess whether a patient demonstrates objective evidence of recurrent instability or subluxation as envisioned by the rating schedule.

After a review of the evidence of record from July 3, 2008, to December 10, 2012, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right knee instability.  At no time between July 3, 2008, and December 10, 2012, has the Veteran's right knee instability been evaluated as moderate which is the required criteria for the next highest rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

The first instance of the Veteran being evaluated with mild instability concerning his right knee was during a July 2008 VA examination that showed mild instability for a medial-lateral stress test.  During that examination, the Veteran also displayed a negative drawer sign and a negative Lachmans sign.  The August 2009 VA examination report showed no evidence of joint instability as the VA examiner noted negative results for the Lachmans and McMurrays test.  A November 2009 VA treatment note shows that the Veteran's right knee was stable to valgus and varus examinations with a positive indication for the anterior drawer test and Lachmans test.  The December 2009 VA examiner reported that the Veteran's knee was stable with a sold endpoint for the Lachmans test.  The August 2010 VA examiner reported that Lachmans and McMurray test were negative with no notations of knee instability.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for the next highest rating of 20 percent for joint instability under Diagnostic Code 5257 as there were no instances where his right knee was evaluated with moderate instability from July 3, 2008, to December 10, 2012.  In addition, while instability in the knee was consistently shown, there were instance during the period where instability testing was negative.  

After a review of the evidence of record beginning on  December 10, 2012, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for right knee instability.  At no time beginning December 10, 2012, has the Veteran right knee instability been evaluated as severe which is the required criteria for the next highest rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Furthermore, the Board finds that the evidence shows recurrent instability that is no more than moderate.

During the December 2012 and June 2014 VA examinations, the Veteran's right knee joint stability was recorded with a 2+ for the Lachmans test.  Posterior and medial-lateral instability was noted as normal.  The Veteran reported using a cane during flare ups for stability.  The Board finds that beginning in December 2012, the Veteran's right knee instability does not more nearly approximate the criteria for an increased rating under Diagnostic Code 5257.  Medical personnel have not evaluated the joint instability as severe during any medical treatments or during his two VA examinations.  While the Veteran's right knee was evaluated with a 2+ for the Lachmans test, that indicates anterior instability of 5 to 10 millimeters.  The Board notes that the Lachmans test does have a possible 3+ result that indicates anterior instability of 10 to 15 millimeter and that the Veteran's knee did not show a 3+ result during any examination.  Furthermore, while the Veteran stated that he had to use a cane, that was only during flare-ups.

Therefore, the Board finds that an increased rating greater that 20 percent for right knee instability is not warranted as of December 10, 2012.

Accordingly , the Board find the preponderance of the evidence is against the assignment to a compensable rating for right knee instability prior to July 3, 2008, against the assignment of a rating greater than 10 percent from July 3, 2008, to December 10, 2012, and against the assignment of a rating greater than 20 percent as of December 10, 2012.  Therefore, those claims for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Board finds that the evidence supports the assignment of a 10 percent rating prior to December 10, 2007, as the joint became painful on motion and thus would warrant the mimimal compensable rating for painful motion causing functional limitation.  38 C.F.R. § 4.59 (2013).  

However, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 10 percent prior to December 10, 2007.  The August 2005 VA examination report  shows that the Veteran had normal flexion of the left knee to 140 degrees, which would not warrant an increased under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees, and therefore a separate or compensable rating under Diagnostic Code 5261 is also not warranted.  That is so, even considering functional loss due to pain and other factors, which are not shown to limit the Veteran such that any compensable level of limitation of motion is shown.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by competent, objective evidence to be so disabling as to warrant an the increased rating under Diagnostic Code 5260 or Diagnostic Code 5261.  The Board finds that the pain is not shown to limit motion to the level required for any increased, separate, or compensable rating.  No separate rating for arthritis can be assigned as that cannot be combined with a rating based on limitation of motion of the same joints.  The Board finds no basis for assignment of a rating greater than 10 percent for limited flexion or extension of the right knee prior to December 10, 2007.

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for limitation of right knee flexion as of December 10, 2007.  The Veteran's right knee range of motion was evaluated on several occasions which resulted in the flexion of 110 degrees, 130 degrees, 90 degrees, 105 degrees, 115 degrees and 120 degrees.  The Board finds that these results would not warrant an increase under Diagnostic Code 5260, as flexion of the right knee would have had to have been limited to 45 degrees for a compensable rating.  Therefore, the Board finds that rating in excess of 10 percent in not warranted.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown to limit motion to the level required for an increased rating.  The Board finds no basis for assignment of a rating in excess of 10 percent for limited flexion of the right knee beginning on December 10, 2007.

While the Veteran is competent to describe symptoms such as right knee pain, instability, fatigue, and weakness, the Veteran's subjective complaints are not wholly consistent with the objective findings on VA examination reports.  The Board recognizes that the Veteran stated that he experiences pain, weakness, instability, and his right knee giving way.  However, that alone does not serve to allow for the assignment of an increased rating during any period for limited flexion of the right knee in excess of the rating which had already been assigned.  In addition, the evidence does not show that extension of the knee has been limited to 10 degrees at any time as required for a compensable rating for limitation of extension.  Therefore, no separate or compensable rating for limitation of extension is warranted.  Moreover, the Veteran in the recent June 2014 VA examination, reported that he was able to walk two miles, ambulated up two flights of stairs, and lift and carry 60 pounds across a room.  Thus, the Board finds that the Veteran's subjective complaints are outweighed by the VA medical findings, which do not support increased ratings for joint instability or limited range of motion for his service-connected right knee disability.

Under these circumstances, the Board must conclude that the criteria for a compensable rating for right knee instability prior to July 3, 2008, in excess of 10 percent from July 3, 2008 to December 10, 2012, and in excess of 20 percent as of December 10, 2012, have not been met.  The Board also concludes that the criteria for a compensable rating for limited range of motion prior to December 10, 2007, have been met.  However, the criteria for a rating in excess of 10 percent for right knee limitation of motion are not met at any time under appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App 1 (2011).  Here, the Veteran has been rated with minimal compensable ratings where applicable for instability and limited rating of motion.  
Therefore, the Board finds that higher ratings are not warranted. 

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's right knee disability, but finds that no higher rating is assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  While the Board notes that the Veteran has been evaluated to have extension of the right knee limited to 5 degrees, he is already rated at 10 percent for limited range of motion of the knee due a noncompensable limitation of flexion due to arthritis and therefore cannot receive a separate rating for limited extension.  38 C.F.R §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.  The Veteran has already been rated for the limitation of motion that resulted following meniscectomy, therefore the Board finds that no separate rating is warranted.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during this appeal period has the Veteran's right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record shows that the Veteran was hospitalized for his service-connected right knee disability and was granted a temporary 100 percent rating during times of convalescence.  There is no objective evidence showing that the knee disability alone caused marked interference with employment beyond that contemplated by the assigned rating, such as employers' statements or sick leave records.  In this case, the Board finds that schedular criteria are adequate to rate the service-connected right knee disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to increased initial ratings for right knee instability rated 0 percent prior to July 3, 2008, 10 percent disabling as of July 3, 2008, and 20 percent as of December 10, 2012 is denied.

Entitlement to an increased initial rating for right knee limitation of motion of 10 percent, but not higher, prior to December 10, 2007, is granted.

Entitlement to an increased initial rating greater than 10 percent for right knee limitation of motion is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


